 Fill in this information to identify the case:

 Debtor 1              Judith Ann Hollenbeck

 Debtor 2
 Debtor 3
 (Spouse, if filing)

 United States Bankruptcy Court for the:   Middle                      District of
                                                                                     Pennsylvania


 Case number           19-01850


Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                      12/15

If you file a claim secured by a security interest in the debtor's principal residence provided for under the debtor's plan pursuant to 11.
U.S.C. § 1322(b)(5), you must use this form to give notice of any changes in the installment payment amount. File this form as a
supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.


                               PNC Bank, NA                                                  Court claim no. (if known):      5
 Name of creditor:



 Last 4 digits of any number you use to                                                       Date of payment change:
 identify the debtor’s account:                      5       6         9             8        Must be at least 21 days after date        05 01 2021
                                                                                                                                        ____/____/_____
                                                                                              of this notice


                                                                                              New total payment:                        $   1,370.49
                                                                                              Principal, interest, and escrow, if any

 Part 1:         Escrow Account Payment Adjustment

 1.   Will there be a change in the debtor’s escrow account payment?
             No
       ■ Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe the basis
for the change. If a statement is not attached, explain why___________________________________________________


                       Current escrow payment: $ 553.96                                   New escrow payment:          $   554.42

 Part 2:         Mortgage Payment Adjustment


 2.   Will the debtor’s principal and interest payment change based on an adjustment to the interest rate in the debtor's
      variable-rate note?
       ■ No
             Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                attached, explain why: _____________________________________________________________


                   Current interest rate:                          %                      New interest rate:                                %

                   Current principal and interest payment: $                             New principal and interest payment: $


 Part 3:         Other Payment Change

 3.   Will there be a change in the debtor’s mortgage payment for a reason not listed above?
       ■ No
             Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                (Court approval may be required before the payment change can take effect.)

                       Reason for change: __________________________________________________________________________________

                       Current mortgage payment: $                                        New mortgage payment: $


         Case 4:19-bk-01850-MJC                      Doc Filed 04/01/21 Entered 04/01/21 09:07:31                                               Desc
                                                     Main Document   Page 1 of 7
Part 4:        Sign Here


The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
telephone number.
Check the appropriate box.

          I am the creditor.

          I am the creditor’s authorized agent. (Attach copy of power of attorney, if any.)



I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
knowledge, information, and reasonable belief.



     %\V &KULVWLQH.LQGHUGLQH                                                           Date
                                                                                                    
                                                                                                             /
                                                                                                                 
                                                                                                                      /
                                                                                                                          

   Signature




Print:
                  Christine                                    Kinderdine
                 ___________________ ____________ __________________                           Title     Default Support Specialist
                 First Name                      Middle Name        Last Name



Company          PNC Bank, NA


Address           3232 Newmark Drive
                 Number                 Street


                    Miamisburg                                     OH           45342
                 City                                               State         ZIP Code



Contact phone    ( 866        ) 754   – 0659              Email Bankruptcy@pQFcom




         Case 4:19-bk-01850-MJC                           Doc Filed 04/01/21 Entered 04/01/21 09:07:31                                Desc
                                                          Main Document   Page 2 of 7
                                                 REPRESENTATION OF PRINTED DOCUMENT




             0-749-26621-0000043-001-100-100-000-000

                                                                                                  LOAN NUMBER: 0003295698
                                                                                                     PREPARED: March 04, 2021

             JUDITH ANN HOLLENBECK
             715 GRAMPIAN BLVD
             WILLIAMSPORT PA 17701-1823
                                                                                                  CUSTOMER SERVICE 1-800-822-5626

                                                                                                               pnc.com/homehq


                                                                 Your Escrow Summary
  Real Estate Settlement Procedures Act (RESPA) guidelines require us to provide you with an Annual Escrow Analysis Statement which includes all of
  your escrow disbursements from the previous year, as well as your estimated escrow disbursements for the upcoming year. All of the information that is
  provided on your enclosed annual escrow analysis statement is regulated by RESPA and cannot be changed. In an effort to simplify the escrow account
  information and monthly payment information that is calculated on the original document, we have also included this summary which will provide you with
  a quick snapshot of your actual escrow analysis statement. Please note that increases or decreases in your property taxes and/or insurance premiums
  will result in a change in your monthly payment amount, and may result in an escrow shortage or surplus.



                                                        New Monthly Payment                               Current Monthly Payment

  Payment Effective Date                                            May, 2021                                           May, 2020
  Payment Amount                                                    $1,370.49                                           $1,296.81

  Monthly Payment Breakdown                             New Monthly Payment                               Current Monthly Payment

  Principal & Interest                                                $816.07                                              $816.07
  Escrow Items                                                        $547.10                                              $542.71
  Escrow Surplus/Shortage Amount                                        $7.32                                              -$61.97
  Total Monthly Payment                                             $1,370.49                                            $1,296.81

  Monthly Escrow Collection Amount                      New Monthly Collection Amount                     Current Monthly Collection Amount

  Monthly Tax Amount                                                   $368.11                                             $365.70
  Monthly Insurance Amount                                             $178.99                                             $177.00
  Monthly MIP/PMI Amount                                                 $0.00                                               $0.00
  Monthly Surplus/Shortage Amount                                        $7.32                                             -$61.97
  Total Monthly Escrow Amount                                          $554.42                                             $480.74




                                                                                                                                                               749-2042-1114F
  Annual Escrow Collection Amount                       New Annual Collection Amount                      Current Annual Collection Amount

  Annual Tax Amount                                                 $4,417.28                                            $4,388.43
  Annual Insurance Amount                                           $2,147.86                                            $2,124.00
  Annual MIP/PMI Amount                                                 $0.00                                                $0.00
  Total Annual Escrow Collection Amount                             $6,565.14                                            $6,512.43




     Please see reverse for more information and Frequently Asked Questions about escrow
     analysis.




Case 4:19-bk-01850-MJC                            Doc Filed 04/01/21 Entered 04/01/21 09:07:31                                                              Desc
                                                  Main Document   Page 3 of 7
                                                               Frequently Asked Questions
                 Why did my payment change?
                    An increase or decrease in your payment may be a result of an increase or decrease in your
                   property taxes and / or insurance premiums and may result in an escrow shortage or surplus. An
                   increase or decrease in your taxes may be due to a property reassessment, a change in the tax
                   rate, a change in an exemption or a special assessment. An increase or decrease in your hazard
                   insurance premium may be caused by a change in / or amount of your insurance coverage, or an
                   increase in your insurance rate.

                 Can my mortgage company provide me with information concerning why there were changes in
                 my tax payments, special assessments, or insurance premiums?
                    We apologize but your mortgage company does not have information as to why your taxes
                    insurance or special assessments have changed. Please contact your local tax office or your
                    insurance agent for further assistance.

                 What should I do if I receive a tax bill?
                   If you have an escrow account for taxes and the bill is for the current taxes due, we will obtain the
                   tax bills from the tax collector. If you have an escrow account for taxes and the tax bill is for
                   delinquent taxes due, please call us at 1-800-822-5626. If it is necessary to send a copy of your tax
                   bill to us, please include your loan number and forward it to:

                                                                          PNC Bank
                                                                          Attn: Tax Department-B6-YM13-01-7
                                                                          P.O. Box 1804
                                                                          Dayton, OH 45401-1804

                      •     PA, CA, VA, MD, NJ, ID, IA, ME, and CT Customers: Supplemental or special / additional
                            assessment tax is not escrowed. You will be responsible for paying these bills.

                 What should I do if I receive an insurance renewal notice and a bill requesting payment?
                   If you have an escrow account for insurance, please forward a copy of your bill with your loan
                   number to:
                                                 PNC Bank, National Association
                                                 ISOA ATIMA
                                                 P.O. Box 7433
749-2043-1114B




                                                 Springfield, OH 45501
                                                 888-229-5429

                 If there is a shortage in my escrow account, what should I do?
                     You may pay the shortage in your escrow account using the coupon attached to the escrow
                      analysis. Upon receipt of the payment of the shortage, we will adjust your payment to reflect the
                      lower payment amount. If you choose not to pay the shortage, the shortage will be spread over the
                      next 12 months, interest free. In either case, your payment will be adjusted to reflect the new
                      amount. If you currently use a coupon book for remitting your payment, a new book will be sent to
                      you within 20 days of the original escrow analysis.

                 My payment is deducted from my checking account each month, if my payment changed do I
                 need to do anything to adjust the payment amount currently being deducted?
                    If your payment is deducted from your checking account each month, the new payment amount will
                    automatically be deducted from your account.

                 For future reference, please note the following methods available for you to contact us:


                           Website / Online Loan Information                                     Voice Connect / Customer Service
                     Account Access 24 hours a day – 7 days a week                              Convenient • Toll-Free • Easy-To-Use
                               pnc.com/homehq                                                         1-800-822-5626

                 Mailing Addresses:
                             Customer Service Inquiries                                              Overnight / Express Mail
                                                                                                           Payments
                                     PNC Bank
                          Attn: Customer Service Research                                                    PNC Bank
                                    B6-YM07-01-7                                                        2012 Corporate Lane
                                   P.O. Box 1820                                                             Suite 108
                               Dayton, OH 45401-1820                                                     Naperville, IL 60563

                 PNC Bank, a division of PNC Bank, National Association

          Case 4:19-bk-01850-MJC                                  Doc Filed 04/01/21 Entered 04/01/21 09:07:31                     Desc
                                                                  Main Document   Page 4 of 7
                                                                                  REPRESENTATION OF PRINTED DOCUMENT
                                                                    P.O. Box 1820                                 ESCROW ACCOUNT
                                                                    Dayton, Ohio 45401-1820                    DISCLOSURE STATEMENT
                                                                    Website: pnc.com/homehq
                                                                    Customer Service 1-800-822-5626                                                 LOAN NUMBER:                         0003295698
                                                                                                                                                           DATE:                        March 04, 2021

                                                                                                                                                    PROPERTY ADDRESS:
                                                                                                                                                       715 GRAMPIAN BLVD
                                0-749-26621-0000043-001-100-100-000-000
                                                                                                                                                       WILLIAMSPORT, PA 17701


                                    JUDITH ANN HOLLENBECK
                                    715 GRAMPIAN BLVD
                                    WILLIAMSPORT PA 17701-1823




                     CURRENT MONTHLY MORTGAGE PAYMENT
                     Principal & Interest                                                             816.07          Æ                          NEW PAYMENT INFORMATION
                                                                                                                                    Principal & Interest                                                            816.07
                     Escrow                                                                           542.71                        Escrow                                                                          547.10
                     Prorated Escrow Surplus
                     Total Payment
                                                                                                      -61.97
                                                                                                    1,296.81
                                                                                                                      Æ             Prorated Escrow Shortage
                                                                                                                                    Total Payment
                                                                                                                                                                                                                      7.32
                                                                                                                                                                                                                  1,370.49
                                                                                                                                    New Payment Effective Date                                                    05/01/21
                                                                                                                      Æ
                                                                                               COMING YEAR ESCROW PROJECTION
                    This statement provides a detailed summary of activity related to your escrow account. PNC Bank maintains your escrow account to pay such items as property taxes,
                    insurance premiums, and mortgage insurance.
                    This section lists a 12-month running escrow balance to determine the appropriate target balance and to determine if a shortage or surplus exists. This is a projection of the
                    anticipated activity in your escrow account for the coming 12 months.

                      ANTICIPATED ESCROW DISBURSEMENT                                         PAYMENTS                                                              PAYMENTS             CUR BAL              REQ BAL
                                                                                MONTH        TO ESCROW                       DESCRIPTION                          FROM ESCROW           PROJECTION           PROJECTION
                  TAXES                                         $1,728.00
                                                                                                                          BEGINNING BALANCE                                                 1,034.45            1,687.46
                  HAZARD INS                                    $2,147.86
                                                                                May                 547.10                                                                                    1,581.55             2,234.56
                  COUNTY TAX                                      $786.69
                                                                                June                547.10                                                                                    2,128.65             2,781.66
                  CITY TAX                                      $1,902.59
                                                                                July                547.10                                                                                    2,675.75             3,328.76
                                                                                August              547.10                 SCHOOL TAX                               1,728.00                  1,494.85             2,147.86
                                                                                September           547.10                                                                                    2,041.95             2,694.96
                                                                                October             547.10                 HAZARD INS                               2,147.86                    441.19 *           1,094.20 **
                  TOTAL DISBURSEMENTS                           $6,565.14
                                                                                November            547.10                                                                                      988.29             1,641.30
                  DIVIDED BY 12 MONTHS                                          December            547.10                                                                                    1,535.39             2,188.40
749-2034-0612F




                                                                                January             547.10                                                                                    2,082.49             2,735.50
                  MONTHLY ESCROW DEPOSIT                          $547.10       February            547.10                                                                                    2,629.59             3,282.60
                                                                                March               547.10                                                                                    3,176.69             3,829.70
                    CALCULATION OF ESCROW ADJUSTMENT                            April               547.10                 COUNTY TAX                                 786.69                  2,937.10             3,590.11
                                                                                April                                        CITY TAX                               1,902.59                  1,034.51             1,687.52
                  BEGINNING PROJECTED BALANCE                   $1,034.45       * The projected escrow balance at the low point.
                  BEGINNING REQUIRED BALANCE                    $1,687.46       ** The lowest balance the escrow account should attain during the projected period.


                  ESCROW SHORTAGE                                   $87.78
                                                                                                                                MORE INFORMATION ON REVERSE SIDE
                 The required minimum balance allowed by
                 federal law (RESPA) is two times your monthly
                 escrow payment (excluding MIP/PMI), unless
                 your mortgage document or state law specifies
                 a lower amount.



                                                                                                IMPORTANT MESSAGES
                   Make your check, money order or cashier's check payable to PNC Bank. All Payments must be funds from a U.S. Bank Account and are subject to PNC's acceptance. Do NOT
                   send cash by mail.




                 We understand that you have filed for bankruptcy and have not yet received a discharge. None of the information requested in this statement will be used for the collection of any debts or for purposes
                 prohibited by the Bankruptcy Code or other applicable Federal or state law.




                                                                                                   INTERNET REPRINT
                                                                                               ESCROW SHORTAGE COUPON

                                                                                                                              Account Number: 0003295698                        Shortage Amount: $87.78
                 Customer Name: JUDITH ANN HOLLENBECK
                                                                                                                              If you wish to pay the shortage amount in full, please mail a check for the
                                                                                                                              shortage amount, along with this coupon, in the envelope provided. When
                          PNC BANK                                                                                            paying your escrow shortage, please do not make your payment via electronic
                                                                                                                              on-line banking, as it will not be applied directly to escrow. Payment should be
                          PO BOX 6534
                                                                                                                              remitted no later than 15 business days after receipt of this notification. Your
                          CAROL STREAM IL 60197-6534                                                                          new monthly mortgage payment will be reduced to $1,363.17 once you pay the
                                                                                                                              shortage amount. In order to avoid a delay in the processing of your
                                                                                                                              payment, please DO NOT include your mortgage payment with the
                                                                                                                              shortage payment.




                         This is a copy of your escrow shortage coupon. If you cannot find your original statement, please contact Customer Service at
                         800-822-5626 to request a new statement or click the link above to pay your escrow shortage online. Please DO NOT print and mail a
     Case 4:19-bk-01850-MJC                                                        Doc Filed 04/01/21 Entered 04/01/21 09:07:31
                         copy of this coupon with your payment, because it may cause a delay in the posting of your payment.                                                                                                Desc
                                                                                   Main Document   Page 5 of 7
                                                                   ESCROW ACCOUNT DISCLOSURE STATEMENT
      LOAN NUMBER: 0003295698                                                                                                                                  DATE: March 4, 2021

      Your projected escrow balance as of 04/30/21 is $1,034.45. Your required beginning escrow balance, according to this analysis, should be $1,687.46.
      This means you have a shortage of $87.78. We have divided the shortage interest-free, over 12 months. If you choose to pay the shortage in full, then
      your new monthly mortgage payment will be reduced to $1,363.17.
      Once during this analysis period, your required escrow balance should be reduced to a target balance of $1,094.20, as it does in October. Under Federal
      law, your target balance should not exceed an amount equal to two months of escrow payments for taxes and insurance, unless your mortgage document or
      state law specifies a lower amount.

      Projected Activity from the Previous Analysis
      This is a projection of the activity for your escrow account from the Previous Analysis. This projection was based on the disbursements anticipated to be
      made from your escrow account. Compare this projection to the actual escrow activity in the Account History (summarized below).
      The escrow payment in this projection may not equal the escrow payment in the Account History if an adjustment was made to collect a shortage or refund
      a surplus.
      Adjustments to the payment and differences between the anticipated and actual disbursements may prevent the actual balance from reaching the projected
      low escrow balance.
            Date                                      Description                                           Payments                         Disbursements                                                                                                          Balance
                                                      BEGINNING BALANCE                                                                                                                                                                                            1,682.56
       05/20                                                                                                  542.71                                                                                                                                               2,225.27
       06/20                                                                                                  542.71                                                                                                                                               2,767.98
       07/20                                                                                                  542.71                                                                                                                                               3,310.69
       08/20                                          SCHOOL TAX                                              542.71                                1,729.40                                                                                                       2,124.00
       09/20                                                                                                  542.71                                                                                                                                               2,666.71
       10/20                                          HAZARD INS                                              542.71                                2,124.00                                                                                                       1,085.42 **
       11/20                                                                                                  542.71                                                                                                                                               1,628.13
       12/20                                                                                                  542.71                                                                                                                                               2,170.84
       01/21                                                                                                  542.71                                                                                                                                               2,713.55
       02/21                                                                                                  542.71                                                                                                                                               3,256.26
       03/21                                                                                                  542.71                                                                                                                                               3,798.97
       04/21                                          COUNTY TAX                                              542.71                                  786.69                                                                                                       3,554.99
       04/21                                          CITY TAX                                                                                      1,872.34                                                                                                       1,682.65
      TOTAL                                                                                                 6,512.52                                6,512.43

      Account History
      This is a statement of actual escrow account activity from April 2020 through April 2021. Compare it to the Projected Activity from the Previous Analysis
      which appears above the Account History.
      Your total mortgage payment during the past year was $1,296.81 of which $816.07 was your Principal and Interest payment and $542.71 was your escrow
      payment.
           Date                  Description                                              Payments               Disbursements                    Balance
                                 BEGINNING BALANCE                                                                                             -13,614.09
          04/20                  COUNTY TAX                                                 962.12                       786.69                -11,711.50
          04/20                  CITY TAX                                                                              1,902.59                -13,614.09
          05/20                                                                             961.48                                             -12,652.61




                                                                                                                                                                                                                                                                                                749-2035-0612B
          06/20                                                                             961.48                                             -11,691.13
          07/20                                                                             480.74                                             -11,210.39
          08/20                  SCHOOL TAX                                                 961.48                     1,728.00 *              -11,976.91
          08/20                  HAZARD INS                                                                            2,147.86 *              -14,124.77
          09/20                                                                             480.74                                             -13,644.03
          10/20                                                                             961.48                              *              -12,682.55
          01/21                                                                             480.74                                             -12,201.81
          03/21                                                                          15,371.58 e                                             3,169.77
          04/21                  COUNTY TAX                                                 553.96 e                     786.69 e                2,937.04
          04/21                  CITY TAX                                                                              1,902.59 *e               1,034.45
       TOTAL                                                                             22,175.80                     9,254.42
      * Indicates a difference from projected activity either in the amount or the date.
      ** Required minimum escrow balance.
      "e" Indicates estimates for future payments or disbursements.
      If you have any questions about this analysis statement, please visit us at pnc.com/homehq to send us an email, write to us at PNC Bank; Attention:
      Customer Service Research; B6-YM07-01-7, PO Box 1820; Dayton, OH 45401 or call our Customer Service Department toll free number 1-800-822-5626.




O                                                                  O                                            O                                                     O
    R                                                                  R                                           R                                                           R
     IG                                                                 IG                                           IG                                                                                             IG
                                                                                                                                                                                                                                                                                            X
                                                                                                                                                                                                                    DO NOT WRITE, STAMP OR SIGN BELOW THIS LINE
                                                                                                                                                                         




          IN                                                                 IN                                           IN                                                                                                                                      IN
                 A                                                              A                                           A                                                                                                                                       A
                                                                                                                                                                         RESERVED FOR FINANCIAL INSTITUTION USE 




                  L                                                               L                                             L                                                                                                                                       L
                                  D                                                   D                                             D                                                                                                                                       D
                                   O                                                      O                                             O                                                                                                                                      O
                                           C                                               C                                             C                                                                                                                                      C
                                            U                                                 U                                             U                                                                                                                                       U
           “ORIGINAL DOCUMENT”.
           clearly see the words
           Do not cash if you do not




                                                M                                                 M                                             M                                                                                                                                       M
                                                 EN                                                   EN                                         EN                                                                                                                                      EN
                                                     T                                                  T                                             T                                                                                                                                    T
O                                                                  O                                           O                                                     O
    R                                                               R                                            R                                                       R
     IG                                                                IG                                            IG                                                                              IG
          IN                                                               IN                                          IN                                                                                                                              IN
              A                                                               A                                             A                                                                                                                                      A
               L                                                                  L                                            L                                                                                                                                       L
                               D                                                      D                                            D                                                                                                                                       D
                                       O                                               O                                            O                                                                                                                                       O
                                           C                                              C                                             C                                                                                                                                       C
                                            U                                                 U                                             U                                                                                                                                       U
                                               M                                               M                                             M                                                                                                                                       M
                                                EN                                                EN                                            EN                                                                                                                                      EN
             T
Case 4:19-bk-01850-MJC                                                     Doc FiledT 04/01/21 Entered 04/01/21
                                                                                                        T       09:07:31                                                                                                                                                           DescT
                                                                           Main Document    Page 6 of 7
                             UNITED STATES BANKRUPTCY COURT
                         FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
                                      (Williamsport)




 IN RE: Judith Ann Hollenbeck                    Case No. 19-01850
                                                 Judge Henry W. Van Eck
                                                 Chapter 13



                                CERTIFICATE OF SERVICE OF
                          NOTICE OF MORTGAGE PAYMENT CHANGE

       I, the undersigned, hereby certify that, on 04/01/2021, a true and correct copy of the
9Notice of Mortgage Payment Change was electronically served upon the following using the
Court’s CM/ECF system:

Debtor’s Attorney: Norman M. Lubin
Trustee: Charles J DeHart, III
Office of the United States Trustee

       Further, I certify that, on 04/01/2021, a true and correct copy of the Notice of Mortgage
Payment Change was forwarded via U.S. Mail, first class postage prepaid and properly
addressed, to the following at the address shown below:

Judith Ann Hollenbeck
715 Grampian Blvd
Williamsport, PA 17701

                                                           By: /s/ Christine Kinderdine
                                                           Christine Kinderdine
                                                           PNC Bank, N.A.
                                                           3232 Newmark Drive
                                                           Miamisburg, OH 45342
                                                           (866) 754-0659




Case 4:19-bk-01850-MJC          Doc Filed 04/01/21 Entered 04/01/21 09:07:31              Desc
                                Main Document   Page 7 of 7
